In re Turner, Wilbert; — Defendants); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “D,” No. 78-456.
Granted. The district court is ordered to reconsider relator’s application in light of La.C.Cr.P. Article 930.4(F) and 930.7(B). Should the district court consider denying the application because of relator’s failure to include these claims in a prior application, the court must first comply with Article 930.4(F)’s directive and order relator to state reasons for the failure.